      Case 2:20-cv-00269 Document 1 Filed 04/17/20 Page 1 of 10 PageID #: 1



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                AT CHARLESTON

 DANNY ELLIS,                                                1.

                                        Plaintiff,

 v.                                                      Civil Action No. 2:20-cv-00269
                                                         (formerly Case No. 20-C-53 in the Circuit
 FAY SERVICING, LLC,                                     Court of Wood County)
 and U.S. BANK, N.A.,

                                    Defendants.


                                    NOTICE OF REMOVAL

       Defendants Fay Servicing, LLC (“Fay Servicing”) and U.S. Bank, N.A. (“U.S. Bank”)

(collectively “Defendants”) hereby respectfully give notice, pursuant to 28 U.S.C. § 1446, of the

removal to this Court of the action commenced against them in the Circuit Court of Wood County,

West Virginia and identified below. Defendants deny the allegations contained in the Complaint

and file this Notice without waiving any defenses, exceptions, or obligations that may exist in their

favor in state or federal court. In support of this Notice of Removal, Defendants would show the

following:

                 STATEMENT OF COMMENCEMENT OF THE ACTION

       Plaintiff Danny Ellis (hereinafter “Plaintiff”) commenced this lawsuit in the Circuit Court

of Wood County, West Virginia, Civil Action No. 20-C-53 (hereinafter the “State Court Action”)

against Defendants on or about March 2, 2020. In this lawsuit, Plaintiff asserts four causes of

action. The causes of action are failure to accept payments, misrepresentations, unconscionable

debt collection, and breach of contract. (See generally Compl.). Plaintiff’s allegations stem from

the alleged wrongful actions of Fay Servicing in servicing Plaintiff’s loan, including in evaluating



                                                     1
      Case 2:20-cv-00269 Document 1 Filed 04/17/20 Page 2 of 10 PageID #: 2



him for a loan modification, in refusing to accept payments, and in seeking foreclosure on the

property at issue. (Id.). Plaintiff seeks specific performance, statutory penalties, actual damages,

attorney’s fees and costs, and punitive damages.

                                  TIMELINESS OF REMOVAL

        The removal period commences upon receipt of formal service of process, and “not by

mere receipt of the complaint unattended by any formal service.” Murphy Bros., Inc. v. Michetti

Pipe Stringing, Inc., 526 U.S. 344, 348, 119 S. Ct. 1322, 143 L. Ed. 2d 448 (1999); Lewis v. Mobile

Training & Educ., Inc., No. CIV.A. 3:09-0135, 2009 WL 1252325, at *1 (S.D.W. Va. May 5,

2009). Defendant Fay Servicing received service on March 18, 2020 and Defendant U.S. Bank

received service on March 19, 2020. Thus, this Notice of Removal is filed within thirty (30) days

of service and is timely.

                       PLEADINGS AND NOTICE TO STATE COURT

        Pursuant to 28 U.S.C. § 1446(a), copies of pleadings and other relevant documents on file

with the Circuit Court of Wood County, West Virginia, are attached hereto as Exhibit A.

Additionally, the Docket Sheet from the State Court Action is attached hereto as Exhibit B. In

accordance with 28 U.S.C. § 1446(d), contemporaneous with the filing of this Notice, Defendants

have given written notice to the Plaintiff and the Circuit Court of Wood County, West Virginia of

the removal.

       STATEMENT OF STATUTORY BASIS FOR JURISDICTION-DIVERSITY

        This action is within the original jurisdiction of the United States District Court pursuant

to 28 U.S.C. § 1332(a). This statute provides, in pertinent part, that “[t]he district courts shall have

original jurisdiction of all civil actions where the matter in controversy exceeds the sum or value




                                                   2
      Case 2:20-cv-00269 Document 1 Filed 04/17/20 Page 3 of 10 PageID #: 3



of $75,000, exclusive of interest and costs, and is between . . . citizens of different States.” 28

U.S.C. § 1332(a)(1).

        A.       Citizenship of the Parties.

        This action involves citizens of different states. As stated in the Complaint, Plaintiff is a

citizen of West Virginia. (Compl. ¶ 2). Plaintiff claims that Fay Servicing has a principal place

of business in Illinois. (Id. at ¶ 3). Plaintiff does not allege that Fay Servicing is a citizen of West

Virginia, nor could he. Additionally, Plaintiff claims that U.S. Bank has its headquarters in Ohio.

(Id. at ¶ 3).1 Plaintiff does not allege that U.S. Bank is a citizen of West Virginia, nor could he.

Thus, there is complete diversity between these parties.

        B.       The Amount in Controversy Exceeds $75,000.00.

        In the Fourth Circuit, “the test for determining the amount in controversy in a diversity

proceeding is ‘the pecuniary result to either party which [a] judgment would produce.’” Dixon v.

Edwards, 290 F.3d 699, 710 (4th Cir. 2002) (quoting Gov’t Employees Ins. Co. v. Lally, 327 F.2d

568, 569 (4th Cir.1964)). Importantly, “the appropriate measure is not the amount of damages

Plaintiffs will ultimately recover, but rather the alleged amount in controversy.” Hardig v.

Certainteed Corp., No. 3:11CV535, 2012 WL 423512, at *1 (W.D.N.C. Feb. 9, 2012)(emphasis

added). If the removing party establishes by a preponderance of the evidence that an excess of

$75,000 is in controversy, the District Court must exercise its jurisdiction. Perilli v. Nationwide

Mut. Ins. Co., No. 5:10CV56, 2011 WL 2462247, at *3 (N.D.W. Va. June 17, 2011); see also Gum

v. Gen. Elec. Co., 5 F. Supp. 2d 412, 415 (S.D.W. Va. 1998) (“It is well-established federal courts

have a ‘virtually unflagging obligation . . . to exercise the jurisdiction given them.’”) (citations

omitted)).


1
 Plaintiff claims Ohio as U.S. Bank’s principal place of business, though it is actually in Minnesota. (Id. at ¶ 4).
Regardless, U.S. Bank is not a citizen of West Virginia.

                                                         3
     Case 2:20-cv-00269 Document 1 Filed 04/17/20 Page 4 of 10 PageID #: 4



       When determining the amount in controversy, the Court should consider the “cause of

action as alleged in the complaint and any amendments thereto, the notice of removal filed with a

federal court, and other relevant materials in the record.” Miller v. Bank of Am., No. 1:10CV213,

2011 WL 2429350, at *1 (N.D.W. Va. June 13, 2011). In cases involving unspecified damages,

such as the case at bar, the Court should consider the Complaint and the “type and extent of the

plaintiff’s injuries and the possible damages recoverable therefore [sic], including punitive

damages if appropriate.” Weddington v. Ford Motor Credit, 59 F. Supp. 2d 578, 583 (S.D.W. Va.

1999) (citing Watterson v. GMRI, Inc., 14 F. Supp. 2d 844, 850 (S.D.W. Va. 1997) (internal

citations omitted)).

       Separate claims for relief by a plaintiff in a single cause of action may be combined and

aggregated together to meet the amount in controversy requirement “even if no individual claim

exceeds the jurisdictional amount.” Long & Foster Real Estate, Inc. v. NRT Mid-Atl., Inc., 357 F.

Supp. 2d 911, 920 (E.D. Va. 2005) (internal quotations omitted); see also, Massey v. Green Tree

Servicing, LLC, No. 5:10-CV-00533, 2011 WL 1230256, at *4 (S.D.W. Va. Mar. 30, 2011).

Additionally, a plaintiff’s demand for actual damages, punitive damages, statutory damages,

equitable relief, and attorneys’ fees should be considered by the Court in determining the amount

in controversy. See, e.g., Maxwell v. Wells Fargo Bank, N.A., No. CIV.A. 2:09-0500, 2009 WL

3293871, at *3-5 (S.D.W. Va. Oct. 9, 2009) (including statutory damages, actual damages, and

attorneys’ fees in the amount in controversy); Weddington, 59 F. Supp. 2d at 584-85 (including

actual damages, punitive damages, and attorneys’ fees as part of the amount in controversy). In

this case, Plaintiff has alleged that Defendants violated the West Virginia Consumer Credit and

Protection Act (hereinafter “WVCCPA”) and breached the Deed of Trust. (See generally Compl.).




                                               4
      Case 2:20-cv-00269 Document 1 Filed 04/17/20 Page 5 of 10 PageID #: 5



Plaintiff seeks equitable relief, statutory penalties, actual damages, attorney’s fees and costs, and

punitive damages. (Id.)

       In Plaintiff’s first, introductory, paragraph of the Complaint, he states, “Plaintiff brings this

action to prevent the unnecessary foreclosure of his home.” (Compl. ¶ 1). Plaintiff further lists

the scheduled foreclosure sale under “Damages.” (Compl. ¶ 17). Plaintiff clearly seeks specific

performance in the form of prevention of the foreclosure sale of his property. “[I]n a suit for

specific performance, the amount in controversy is the value of the property involved.” Hudak v.

Selen Finance LP, 2015 WL 1539740, at *4 (N.D.W. Va. April 7, 2015) (internal citations and

quotations omitted). In Hudak, in determining that the amount in controversy requirement was

met, the Court stated,

               [The value] derives from the potential that, as a consequence of the
               [requested equitable relief] [the plaintiffs] will avoid foreclosure and
               the loss of their home. As they have asserted in their complaint,
               “Plaintiffs bring this suit to save their family home.” . . . Thus, from
               the [plaintiffs’] perspective, the pecuniary value resulting from an
               award of specific performance would be no less than the value of
               the home . . . Because that figure exceeds the jurisdictional
               threshold, the Court FINDS that the amount in controversy has been
               satisfied.

Id.

       Similarly here, Plaintiff seeks to prevent the foreclosure sale of his home. (Compl. ¶ 1).

The general rule regarding non-monetary relief is that “the amount in controversy is measured by

the value of the object of litigation.” Hudak, 2015 WL 1539740, at *4 (quoting Hunt v. Washington

State Apple Adver. Comm’n, 432 U.S. 333, 347 (1977)). Further, the “value is ascertained by

reference to the greater of either the worth of the remedy to the plaintiff, or its cost to the

defendant.” Id. (citing JTH Tax, Inc. v. Frashier, 624 F.3d 635, 639 (4th Cir.2010)). Here, as in

Hudak, the value to Plaintiff is the potential to avoid foreclosure and loss of his home. Id.



                                                  5
         Case 2:20-cv-00269 Document 1 Filed 04/17/20 Page 6 of 10 PageID #: 6



Therefore, as in Hudak, the pecuniary value resulting from an award of specific performance would

be no less than the value of the home, for which the initial obligation was $58,500.00. (Compl. ¶

5).

           In addition to the above requested specific performance, which alone totals nearly $60,000,

Plaintiff alleges violations of multiple sections of the WVCCPA. (Compl., Counts I, II, an III).

For each alleged violation, Plaintiff seeks civil penalties of $1,000, which are available pursuant

to W. Va. Code § 46A-5-101. (Id.).2 Though Plaintiff fails to specify the number of violations he

alleges, Defendants count at least 42 alleged violations. Plaintiff alleges Fay Servicing wrongfully

closed Plaintiff’s application for loss mitigation assistance “[o]n no less than four separate

occasions . . . “ (Compl. ¶ 11). Plaintiff further alleges, “From April 2018 to October 2019, Mr.

Ellis made repeated applications for loss mitigation from Fay. Fay would repeatedly request

documentation that Mr. Ellis had already provided and misrepresent the status of his application

for assistance.” (Compl. ¶ 10). Assuming just one alleged representation per month during this

period, Plaintiff alleged at least 19 misrepresentations of the status of his application for assistance.

Plaintiff further alleges, “[a]lso throughout this process, Mr. Ellis continued to try to make

payments on his loan by payment over the phone, as he had done with the prior servicer, but Fay

refused these payments.” (Compl. ¶ 12). Assuming Plaintiff attempted to make payments

monthly, and thus one alleged refused payment per month, during the same time period, this alleges

another 19 misrepresentations. As such, Plaintiff alleges at least 42 WVCCPA violations, and, at

$1,000 per violation, $42,000 in civil penalties alone.

           Plaintiff also seeks unspecified actual damages for each of his claims. (Compl. pp. 4-6).

Plaintiff generally lists his damages as including emotional damages, including, “stress, annoyance


2
    These allegations are taken from the Complaint. Defendants do not concede their veracity.


                                                           6
     Case 2:20-cv-00269 Document 1 Filed 04/17/20 Page 7 of 10 PageID #: 7



and inconvenience, . . . and fear of loss of home.” (Compl. ¶ 16). The Court must consider these

requested damages in determining the amount in controversy. See Mullins v. Harry’s Mobile

Homes, Inc., 861 F. Supp. 22, 24 (S.D. W. Va. 1994) (jurisdictional amount satisfied where

plaintiff sought approximately $19,000 in damages, and also requested punitive damages and

damages for aggravation, annoyance, and inconvenience).

       A claim for emotional damages, standing alone, would be sufficient to satisfy the $75,000

amount in controversy requirement. Weddington, 59 F. Supp. 2d at 584 ($75,000 amount in

controversy requirement was satisfied when plaintiffs, who did not specify total amount of

damages sought, asked to be compensated for mental anxiety, suffering, annoyance, aggravation,

inconvenience and humiliation as a result of alleged credit damages). Thus, Plaintiff’s unspecified

alleged actual damages could easily exceed the $75,000 amount in controversy requirement as,

just like in Weddington, Plaintiff has alleged that he suffered annoyance, inconvenience, and other

damages. (Compl. ¶ 16).

       Plaintiff also requests attorneys’ fees for each of his claims, particularly including his

WVCCPA claims. (Compl. pp. 4-6). Attorneys’ fees are considered part of the amount in

controversy in cases brought under statutes providing for such fees. Saval v. BL LTD, 710 F.2d

1027, 1033 (4th Cir. 1983); Phillips v. Whirlpool Corp., 351 F. Supp. 2d 458, 462 (D.S.C. 2005).

See also, Maxwell, 2009 WL 3293871, at *4-5 (attorneys’ fees were to be included in the amount

in controversy, because recovery of the fees were potentially available under the WVCCPA). The

Southern District of West Virginia, on multiple occasions, has considered a reasonable amount for

attorney’s fees in determining the amount in controversy in WVCCPA cases. In McGraw, the

court found “the assessment of the value of an attorney fee award for purposes of the amount in

controversy must take into consideration the totality of the circumstances in the action.” McGraw



                                                7
     Case 2:20-cv-00269 Document 1 Filed 04/17/20 Page 8 of 10 PageID #: 8



v. Discover Fin. Servs., Inc., No. CIV.A.2:05 0215, 2005 WL 1785259, at *6 (S.D.W. Va. July 26,

2005).       The court found a reasonable estimate to consider for purposes of the amount in

controversy was $25,000. Id. The Southern District, considering a similar WVCCPA case on a

motion to remand, concluded that “$25,000 is a reasonable estimate of plaintiffs’ attorney fees.”

Patton v. Fifth Third Bank, No. CIV.A. 2:05-0790, 2006 WL 771924, at *3 (S.D.W. Va. Mar. 24,

2006). Further, in Maxwell, the Southern District again considered potential attorney’s fees to be

expended, and found that, under the facts of that case, “at least $10,000 for attorneys’ fees should

be considered in determining the amount in controversy,” while noting the previous cases in which

the court had found $25,000 to be the appropriate amount. Maxwell, 2009 WL 3293871, at *4.

The Maxwell court considered the fees that would be incurred in the future for things such as

“extensive discovery, preparing substantive motions and responses, and litigating the case at trial.”

Id. Therefore, it is clear that the Southern District has consistently found it appropriate, in

WVCCPA cases considering diversity jurisdiction, to consider an estimated amount of attorney’s

fees in reaching the amount in controversy in the range of at least $10,000 to $25,000. Therefore,

reasonable attorneys’ fees of at least $10,000 to $25,000 should also be considered for the purpose

of determining the amount in controversy here.

         Additionally, Plaintiff seeks punitive damages under his breach of contract claim. It is

well-established that punitive damages may be considered in determining the amount in

controversy. See, e.g., Weddington, 59 F. Supp. 2d at 584; Mullins, 861 F. Supp. at 24.

         In sum, the Complaint brings the following amounts into controversy:

         •     $58,500.00 in equitable relief for the value of the subject property;

         •     $42,000.00 in statutory penalties;

         •     Unspecified actual damages;


                                                    8
     Case 2:20-cv-00269 Document 1 Filed 04/17/20 Page 9 of 10 PageID #: 9



        •   Attorneys’ fees and costs of at least $10,000 to $25,000;

        •   Punitive damages; and

        •   “Other relief” as the Court deems reasonable and just. (Compl. pp. 4-6).

Plaintiff has easily alleged damages in excess of $75,000. As such, the jurisdictional amount is

satisfied for purposes of removal.

                                              VENUE

       Under 28 U.S.C. § 1441(a), venue for Plaintiff’s State Court Civil Action is proper in this

Court. The United States District Court for the Southern District of West Virginia, Charleston, is

the “district and division” for actions removed from the Circuit Court of Wood County, West

Virginia, pursuant to 28 U.S.C. § 129(b).

                                     PRAYER FOR RELIEF

       WHEREFORE, Defendants Fay Servicing, LLC and U.S. Bank, N.A. respectfully request

that this Court assume jurisdiction over this matter and allow Defendants such other and further

relief as this Court deems just and proper.




                                              FAY SERVICING, LLC and U.S. BANK, N.A.


/s/ Ashley N. Barebo
Randall L. Saunders, Esquire (W.Va. Bar No. 10162)
Ashley N. Barebo, Esquire (W.Va. Bar No. 12802)
NELSON MULLINS RILEY & SCARBOROUGH LLP
949 Third Avenue, Suite 200
Huntington, West Virginia 25701
Telephone: (304) 526-3500
Facsimile: (304) 526-3599

Counsel for Defendants Fay Servicing, LLC and U.S. Bank, N.A.


                                                9
      Case 2:20-cv-00269 Document 1 Filed 04/17/20 Page 10 of 10 PageID #: 10



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                AT CHARLESTON

 DANNY ELLIS,                                              1.

                                        Plaintiff,

 v.                                                    Civil Action No. 2:20-cv-00269
                                                       (formerly Case No. 20-C-53 in the Circuit
 FAY SERVICING, LLC,                                   Court of Wood County)
 and U.S. BANK, N.A.,

                                    Defendants.


                                 CERTIFICATE OF SERVICE

        The undersigned attorney hereby certifies that on the 17th day of April, 2020, the foregoing

“Notice of Removal” was served via regular United States mail on the following counsel of record:


                                      Bren J. Pomponio, Esq.
                                      Rachel J. Kincaid, Esq.
                                      Mountain State Justice, Inc.
                                      1217 Quarrier Street
                                      Charleston, WV 25301
                                      Counsel for Plaintiff



                                                      /s/ Ashley N. Barebo




                                                 10
